DETAILED ACTION
This office action is a response to the Request for Continued Examination (RCE) filed on January 20, 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on January 20, 2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 21, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-2, 6-7, 11-12, 16-17, 21, 24 and 30-41 are allowed.

The following is an examiner’s statement of reasons for allowance:

Applicant’s remarks and amendments filed on January 20, 2021 have been fully considered and have been found to be persuasive. These remarks along with the amendments have overcome the cited prior art. An updated search has been performed and no prior art has been found that solely or in any reasonable combination reads on the claims as amended. 

The closest prior art found is as follows: Andersson et al. (US 2018/0241524), You et al. (US 2018/0234998), Patel et al. (US 2017/0019886), Chen et al. (US 2016/0309466) and Chun et al. (US 2010/0202373)

Prior art reference Andersson is directed to a base station that schedules the transmission of uplink reference signals by a wireless device separately from scheduling uplink data transmissions by the device. The separate scheduling may be done at specific times, under specific conditions, and with respect to specific devices of groups of devices. Separate scheduling allows the base station to use smaller scheduling intervals that are possible when uplink reference signals are integrally included in any scheduled uplink data transmission. As a further advantage, the density or number of uplink reference signal transmissions by a given device can be adapted, e.g., based on channel conditions, data transmission formats, etc (Andersson Abstract; Paragraph [0069-0074 and 0077-0082]).
Prior art reference You is directed to a method and an apparatus for transmitting/receiving downlink control information. Downlink control information about a data You Abstract; Paragraph [00262-0266]).	
Prior art reference Patel is directed to methods, systems, and devices for wireless communication using various patterns of data and reference signals are described. For example, in a system that supports operation using different duration transmission time intervals (TTIs), a base station may initiate communication with a user equipment (UE) or between two UEs, and UEs may communicate with the base station or with one another using an indicated pattern of data and reference signals. The base station may send a downlink control message indicating a transmission pattern selected from a set of patterns. UEs may identify the pattern based on the indicator and decode a sequence of data and reference signals based on the pattern. In some examples, the sequence may include a set of TTIs, which may have a shorter duration than other TTIs (Patel Abstract; Figure 4, 14 and 15; Paragraph [0126-0134]).
Prior art reference Chen is directed to Coordinated wireless communications using multiple transmission time intervals (TTIs) are described. Multiple TTIs may include a first TTI and a second TTI, the second TTI having a shorter duration than the first TTI. One or more parameters may be determined for communications using the first TTI and the second TTI. A first parameter of the determined parameters for the second TTI may be associated or linked with a corresponding parameter of the first TTI, and communications using the first TTI or the second TTI may be performed using the first parameter. Wireless network nodes using the first TTI may Chen Abstract; Figure 4-9 and 12-16; Paragraph [0133-0158]). 
Prior art reference Chun is directed to a method and apparatus for transmitting an uplink control signal in a wireless communication system. A user equipment receives pieces of resource allocation information about a plurality of respective uplink control channels, and transmits the uplink control signal through one of the plurality of uplink control channels. Radio resources sequentially adjacent to each other on a basis of one reference uplink control channel, selected from the plurality of uplink control channels, are allocated to the respective uplink control channels. And the resource allocation information comprises size of the radio resources allocated to each of the plurality of uplink control channels within a resource region in which the plurality of uplink control channels is configured (Chun Abstract; Figure 4 and 5; Paragraph [0045, 0051 and 0063-0065]).

 The prior art fail to teach, alone or in any reasonable combination, as required by the independent claims, “….sending resource configuration information to user equipment, wherein the resource configuration information indicates at least two transmission resource, wherein a duration of each of the at least two transmission resources is less than 1 millisecond (ms); sending uplink control channel resource indication information to the user equipment, wherein the uplink control channel resource indication information indicates a time domain symbol location and a frequency domain location of one transmission resource in a first subframe; and receiving, on the one transmission resource in the first subframe, uplink control information from the user equipment.”

The Examiner notes the above limitation(s) are not taken alone but in view of the entirety of the claim language including any preceding claim limitations, any proceeding claim limitations, and any intervening claim limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lee et al. U.S. Patent Application Publication 2018/0098337 – Method for Transmitting and Receiving Data in Wireless Communication System and Apparatus for the Same – Abstract; Paragraph [0011-0020]
Luo et al. U.S. Patent Application Publication 2016/0165622 – Nested System Operations – Abstract; Figure 10 and 11

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN O LATORRE whose telephone number is (571)272-6264.  The examiner can normally be reached on 9:00 AM - 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


IVAN O. LATORRE
Primary Examiner
Art Unit 2414



/IVAN O LATORRE/Primary Examiner, Art Unit 2414